     8:19-cr-00088-RFR-SMB Doc # 1 Filed: 03/19/19 Page 1 of 2 - Page ID # 1



                        IN THE UNITED STATES DISTRICT COURT                                     FILED
                            FOR THE DISTRICT OF NEBRASKA                           U.S. 01S I RI T COURT     1
                                                                                 DISTR IC T OF f-t l="Rf) ., sK'A
                                                                                                   - - \J ,        I



UNITED STATES OF AMERICA,                                                        2Jl9 11 R 19 PM 4: 38
                                                                      8:19CR<7fi, . r               ., _
                      Plaintiff,                                              ·0~ 1 1   u (.   Ui   1 ;    r,   I:. · I\
                                                                  INDICTMENT
       vs.
                                                                  18 U.S.C. § 1344
MAX KANT,
                                                                  18 U.S.C § 1344
                      Defendant.


       The Grand Jury charges that

                                            COUNT!

       On or about July 28, 2017, in the District of Nebraska, defendant MAX KANT did

knowingly execute a scheme to obtain the money, funds , or other property owned by or under the

control of Security National Bank, a federally insured financial institution, by means of material

false or fraudulent pretenses, representations, or promises by submitting a fraudulent Live Cattle

Purchase Contract dated July 28, 2017. This fraudulent contract purported to be an agreement

between KANT's Feedlot, MK Feedlots, and Company A to sell 5,500 head of cattle between

April 2017 to October 2017 and he well knew that no such contract existed.

       In violation Title 18, United States Code, Section 1344.



                                           COUNT II

       On or about April 25, 2016, in the District of Nebraska, defendant MAX KANT did

knowingly execute a scheme to obtain the money, funds, or other property owned by or under the

control of Security National Bank, a federally insured financial institution, by means of material

false or fraudulent pretenses, representations, or promises by submitting a fraudulent Live Cattle



                                                1
    8:19-cr-00088-RFR-SMB Doc # 1 Filed: 03/19/19 Page 2 of 2 - Page ID # 2



Purchase Contract dated April 25, 2016. This fraudulent contract purported to be an agreement

between KANT's Feedlot, MK Feedlots, and Company A to sell 4,000 head of cattle in June 2016

and he well knew that no such contract existed.

       In violation Title 18, United States Code, Section 1344.


                                                        A TRUE BILL.




       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.




                                            By:e.~    Assistant U.S. Attorney




                                                  2
